Citation Nr: 0205066	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left hemispheric cerebrovascular accident (CVA or stroke) in 
January 1995.  

2.  Entitlement to an increased rating for traumatic 
encephalopathy, currently rated 30 percent disabling, to 
include the question of whether the appellant has perfected 
an appeal to the Board on this issue.  

3.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from July 1950 to May 1952.  
This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In correspondence dated in April 2002, the appellant's wife 
seeks to be appointed his fiduciary for his veterans' 
benefits because he is incapable of handling his own 
financial affairs, referring to the findings on a VA 
examination of the appellant on November 14, 1997 by Dr. 
Ewell in support of this request.  The Board observes that 
the findings reported on a subsequent VA examination on 
November 28, 1997 also appear to be relevant to this claim.  
This matter is referred to the RO for appropriate further 
action.  

In April 1997, the appellant sought to establish service 
connection for "left ear hearing loss."  See VA Form 21-
4138, dated April 18, 1997.  This claim was denied by rating 
action dated in November 1998, and the appellant did not 
initiate an appeal to the Board on this issue.  In recent 
communications dated in April 2002, however, both the 
appellant and his wife have emphasized that his right ear, 
not the left ear, was injured in service.  A review of the 
evidentiary record has disclosed to the Board that slight 
defective hearing in the right ear was included among the 
manifestations of the service-connected traumatic 
encephalopathy.  See the rating action dated June 29, 1954.  
This disability is therefore included in the protected 
30 percent disability rating currently in effect for 
traumatic encephalopathy.  If the appellant or his wife now 
wish to seek a separate and compensable rating for hearing 
loss in the right ear, they should inform the RO of this 
intention in writing as soon as possible.  


FINDINGS OF FACT

1.  The appellant is currently service-connected for the 
following residuals of a SFW to the right side of the head 
incurred in service in October 1951:  loss of skull (size of 
a 50-cent piece), rated 50 percent disabling from December 
1952; and traumatic encephalopathy, rated 30 percent 
disabling from November 1955.  A combined rating of 
70 percent has also been in effect since November 1955.  

2.  The appellant suffered a left hemispheric CVA in January 
1995.  

3.  The service-connected residuals of the SFW in service did 
not directly cause the appellant's stroke in January 1995; 
however, the evidence is evenly balanced in the question of 
whether the residuals of the SFW in service aggravated the 
January 1995 stroke by complicating and compromising the 
appellant's rehabilitation program.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
entitlement to service connection, by aggravation, for the 
residuals of a left hemispheric CVA in January 1995 is 
established.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & West Supp. 2001).  
Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a) (2001).  Finally, 
when aggravation of a nonservice-connected condition results 
from a service-connected condition, compensation is payable 
for the additional degree of disability (but only that 
degree) attributable to the service-connected condition.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

In the present case, the appellant sustained a SFW to the 
right side of his head in October 1951.  Service connection 
for the residuals of this injury, identified as traumatic 
encephalopathy and a hole in the skull, has been established, 
and a combined 70 percent rating has been in effect since 
November 1955.  

In January 1995, the appellant suffered a left hemispheric 
CVA, which has resulted in significant disability.  
Obviously, this CVA was not incurred or aggravated in 
service, and a VA staff physician concluded in November 2000, 
after reviewing all of the relevant medical records, that 
there was no direct causal relationship between the injury in 
service to the right side of the head and the stroke more 
than 40 years later which occurred in the left hemisphere of 
the appellant's brain.  Neither the appellant nor his 
representative have disputed this medical opinion.  

On the other hand, a private physician who participated in 
the appellant's rehabilitation program has stated (see 
letters from P.J. O'Brien, M.D., dated in August 1995 and 
March 2000) that the traumatic injury to the right side of 
the appellant's brain in service seriously complicated his 
rehabilitation program following his stroke in 1995, 
increasing the permanent residual stroke-related pathology by 
an estimated 50 percent.  Likewise, a VA staff member who 
examined the appellant in November 1998 pointed out that a 
CAT (computed axial tomography) scan of the brain in January 
1995 showed encephalomagia of the right parietal lobe 
associated with the right craniotomy performed in service.  
This individual further indicated that patients with damage 
to the right parietal lobe of the brain often have difficulty 
in post-stroke rehabilitation programs because they will not 
or cannot follow instructions as well as people with normal 
right parietal lobes.  

In November 2000, a VA staff physician reviewed all of the 
relevant medical material contained in the claims file and 
examined the appellant.  In response to a direct question by 
the RO, this individual stated in a February 2001 addendum to 
his examination report that the "traumatic injury to the 
right hemisphere 40-plus years ago has not 'aggravated the 
CVA' of the left hemisphere."  Unfortunately, this 
individual did not supply any reasons or bases for this 
opinion, just the bald statement previously quoted.  

After a careful review of the relevant evidence, as 
summarized above, the Board has concluded that the evidence 
is in balance concerning the question of whether or not the 
residuals of the SFW in service aggravated the January 1995 
stroke.  Resolving all reasonable doubt in the appellant's 
favor, as VA is obligated to do (see 38 C.F.R. § 3.102 
(2001)), the Board has concluded that aggravation of the 
nonservice-connected 1995 CVA by the service-connected 
traumatic encephalopathy, as contemplated in Allen v. Brown, 
7Vet. App. 439 (1995)(en banc) has been established.  
Accordingly, to this extent, the appeal is allowed.  


ORDER

Entitlement to service connection, by aggravation, for the 
residuals of a left hemispheric CVA in January 1995 is 
established under Allen v. Brown, 7 Vet. App. 439 (1995)(en 
banc).  To this extent, the appeal is granted.  


REMAND

Having established the appellant's entitlement to service 
connection, by aggravation under Allen v. Brown, 7 Vet. App. 
439 (1995)(en banc), for the residuals of a left CVA in 
January 1995, the Board must now defer further appellate 
consideration of the issue of entitlement to a TDIU until the 
RO can rate the new service-connected disability and then 
readjudicate the TDIU claim so as to include the effects of 
the new service-connected disability in its determination.  

Also, although the RO has certified to the Board the 
increased rating issue which appears on the cover page of 
this decision, it appears to the Board that the appellant has 
failed to perfect an appeal on this issue by filing a timely 
substantive appeal in response to the statement of the case 
issued to him in November 1998.  The VA Form 9 received in 
January 1999 specifically mentions only the TDIU issue.  
Neither the appellant nor his representative pointed out 
elsewhere any specific errors of fact or law in the current 
schedular 30 percent rating assigned for encephalopathy.  The 
deadline for filing a timely substantive appeal on the 
increased rating issue in this case was January 20, 1999.  
See 38 C.F.R. § 20.302(b) (2001).  A timely substantive 
appeal is absolutely essential to confer appellate 
jurisdiction on the Board over a specific issue.  38 C.F.R. 
§ 20.200 (2001); Roy v. Brown, 5 Vet. App. 554 (1993).  
Therefore, in this case, a statement of the case on the issue 
of whether the Board has acquired jurisdiction over the 
increased rating issue is necessary.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should issue a statement of 
the case to the appellant and his 
representative on the question of whether 
the Board has acquired jurisdiction over 
the issue of an increased rating for 
traumatic encephalopathy by the filing of 
a timely substantive appeal.  The 
appellant should also be informed of the 
time limit in which to respond to this 
statement of the case.  

2.  The RO should also assign a 
disability rating for the newly service-
connected CVA residuals under the 
principles set forth in Allen v. Brown, 
7 Vet. App. 439 (1995)(en banc).  After 
this, the RO should then readjudicate the 
TDIU claim.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, all issues properly in appellate status should 
then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is so informed, but he may furnish additional 
evidence and/or argument on the remanded matters while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



